                         IN THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

IN RE:

CYNTHIA M. PICKETT                                 CASE NO.: 15-83048-CRJ-13
SSN: xxx-xx-5810
                                                   CHAPTER 13
          Debtor.

                       ORDER MODIFYING CHAPTER 13 PLAN
              AND EXTENDING PLAN TERM TWELVE ADDITIONAL MONTHS

       This case came before the Court on June 3, 2019 upon the DEBTOR’S MOTION TO
MODIFY CHAPTER 13 PLAN. At the hearing the parties announced an agreement had been
reached, and based upon the agreement of the parties it is therefore

          ORDERED, ADJUDGED, and DECREED that the Motion is APPROVED as follows:

       1. The Chapter 13 Plan Payments shall be reduced to the sum of $838.00 per month for
 the remaining term of the Chapter 13 Plan, commencing June 2019.

       2. The Chapter 13 plan term is extended twelve additional months. The Trustee is
 authorized to adjust fixed payments as necessary.

       3. Beginning June 2019, the Debtor shall be placed on a three (3) month monitoring
 period, time being of the essence, wherein if plan payments are not made within the month in
 which they are due, the Trustee may obtain an order of dismissal without further notice.

Dated this the 6th day of June, 2019.

                                                   /s/ Clifton R. Jessup, Jr.
                                                   Clifton R. Jessup, Jr.
                                                   United States Bankruptcy Judge
This order prepared by

/s/ Brandon N. Smith______________
Brandon N. Smith, Attorney for the Debtors
Dezenberg & Smith, PC
908-C N Memorial Parkway
Huntsville, AL 35801
Phone: 256 533-5097
Order consented to by:

/s/ Michele Hatcher________________
Michele T. Hatcher
Chapter 13 Trustee
P.O. Box 2388
Decatur, AL 35602
Phone: 256-350-0442
